Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 7, 8, 10, 11, 13, 15, 18, 19, 20, 21, 22, 25, 26, 28, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU et al. (US 20210028912 supported by provisional 62877029 filed on 07/22/2019).

Regarding claims 1, 19, XU teaches a method for wireless communication at a user equipment (UE), comprising: 
transmitting a UE capability message to a base station, the UE capability message including an indication of a UE type, the UE type associated with at least one of a reduced bandwidth, or a reduced number of antennas, or a combination thereof, for the UE (par. 123, 237, partially or fully support bandwidth based on frequency capability of Tx UE; par. 169, antennas; par. 240,  245, The Tx wireless device (e.g., Tx UE) may transmit one or more UE capability messages to the base station. The one or more UE capability messages may comprise a radio frequency capability of the Tx wireless device (e.g., Tx UE)); 
monitoring, based at least in part on a control resource set that is based at least in part on the UE type (par. 125, a base station may configure a UE with one or more control resource sets (CORESETs) for at least one search space…a base station may configure a UE with a common search space, on a PCell or on a primary secondary cell (PSCell), in an active downlink BWP; par. 240, 241, the base station may determine, based on the one or more UE capability messages transmitted by the Tx wireless device (e.g., Tx UE), the association between the one or more BWPs for the Uu link and the one or more BWPs for the sidelink;), a control channel for a downlink grant for downlink resources (par. 201, 202, A CORESET may comprise a time-frequency resource in which the UE tries to decode a DCI using one or more search spaces; par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 99, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); 
receiving, based at least in part on the monitoring, a grant identifying the downlink resources for communicating with the base station (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); and 
communicating with the base station using the identified downlink resources (par. 119, A subframe in NR may be used as a numerology-independent time reference, while a slot may be used as the unit upon which uplink and downlink transmissions are scheduled).


Regarding claims 2, 20, XU teaches the method of claim 1, further comprising:
 identifying a number of control channel elements (CCEs) using a plurality of different aggregation levels (ALs) in the control resource set (fig. 14B, par. 200, 202, a CCE-to-REG mapping for DCI transmission on a CORESET and PDCCH; par. 203, A search space set may comprise a set of PDCCH candidates formed by CCEs at a given aggregation level); and 
selecting an AL to receive the grant based at least in part on the UE type (par. 203, A search space set may comprise a set of PDCCH candidates formed by CCEs at a given aggregation level; par. 204, The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs…Monitoring may comprise decoding a DCI content of one or more PDCCH candidates with…possible (or configured) PDCCH formats (e.g., number of CCEs, number of PDCCH candidates in common search spaces, and/or number of PDCCH candidates in the UE-specific search spaces)… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 125, 240, 241, the receiving the DCI, scheduling assignment or downlink grant, in the CORESET based on the UE’s capability).

Regarding claims 3, 21, XU teaches the method of claim 1, further comprising: 
identifying a number of control channel elements (CCEs) using a plurality of different aggregation levels (ALs) in the control resource set (fig. 14B, par. 200, 202, a CCE-to-REG mapping for DCI transmission on a CORESET and PDCCH; par. 203, A search space set may comprise a set of PDCCH candidates formed by CCEs at a given aggregation level); and 
selecting a number of symbols in a slot for the control channel to receive the grant based at least in part on the number of CCEs (fig. 14B, par. 200, 202, A CCE may comprise a number (e.g., 6) of resource-element groups (REGs). A REG may comprise a resource block in an OFDM symbol.), wherein the number of symbols comprises three or more symbols in the slot (fig. 14B, par. 200, 202, A CCE may comprise a number (e.g., 6) of resource-element groups (REGs). A REG may comprise a resource block in an OFDM symbol).

Regarding claims 4, 22, XU teaches the method of claim 3, further comprising: reducing a bandwidth of the control channel for the UE based at least in part on the UE type (par. 123, 237, partially or fully support bandwidth based on frequency capability of Tx UE; par. 169, antennas; par. 240,  245, The Tx wireless device (e.g., Tx UE) may transmit one or more UE capability messages to the base station. The one or more UE capability messages may comprise a radio frequency capability of the Tx wireless device (e.g., Tx UE)).

Regarding claims 7, 25, XU teaches the method of claim 1, further comprising: 
receiving, based at least in part on the control resource set, the grant during a first set of symbols of a slot (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); and 
receiving, based at least in part on the control resource set, a repetition of the grant during a second set of symbols of the slot (par. 203, The configuration parameters may indicate: a number of PDCCH candidates to be monitored per aggregation level; a PDCCH monitoring periodicity and a PDCCH monitoring pattern; par. 99, 196, 204), the first set of symbols and the second set of symbols comprising contiguous or non-contiguous symbols of the slot (par. 200, the base station may transmit the DCI via a PDCCH occupying a number of contiguous control channel elements (CCEs). The number of the contiguous CCEs (referred to as aggregation level) may be 1, 2, 4, 8, 16, and/or any other suitable number).

Regarding claims 8, 26, XU teaches the method of claim 7, wherein the repetition of the grant in the second set of symbols is received using a same parameter set as the grant in received in the first set of symbols (par. 196, the PDCCH may be a group common PDCCH (GC-PDCCH) that is common to a group of UEs; par. 203, The configuration parameters may indicate: a number of PDCCH candidates to be monitored per aggregation level; a PDCCH monitoring periodicity and a PDCCH monitoring pattern; one or more DCI formats to be monitored by the UE; and/or whether a search space set is a common search space set or a UE-specific search space set. A set of CCEs in the common search space set may be predefined and known to the UE. A set of CCEs in the UE-specific search space set may be configured based on the UE's identity (e.g., C-RNTI)).

Regarding claims 10, 28, XU teaches the method of claim 1, further comprising: 
receiving, based at least in part on the control resource set, the grant during a first slot (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); and 
receiving, based at least in part on the control resource set, a repetition of the grant during a second slot that is different from the first slot (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands; different coresets with different DCI with grants).

Regarding claims 11, 29, XU teaches the method of claim 1, further comprising: 
receiving, based at least in part on the control resource set, the grant during a first slot and using a first set of subbands of a bandwidth part (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, of CORESET configurations for a bandwidth part…in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands; par. 123, bandwidth part subset); and 
receiving, based at least in part on the control resource set, a repetition of the grant during a second slot that is different from the first slot and using a second set of subbands of the bandwidth part that are different from the first set of subbands (par. 204, 201, 123, bandwidth part subset; DCI with grant in another coreset associated with another bandwidth part).

Regarding claim 13, XU teaches the method of claim 1, further comprising: 
receiving, based at least in part on the control resource set, the grant during a first slot and using a first bandwidth part (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, of CORESET configurations for a bandwidth part…in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands; par. 123, bandwidth part subset); and 
receiving, based at least in part on the control resource set, a repetition of the grant during a second slot that is different from the first slot and using a second bandwidth part that is different from the first bandwidth part (par. 204, 201, 123, bandwidth part subset; DCI with grant in another coreset associated with another bandwidth part).

Regarding claim 15, XU teaches the method of claim 13, further comprising: performing a retuning operation from the first bandwidth part to the second bandwidth part during a configured retuning gap configured not during a first symbol of the second slot (par. 130, A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of the BWP inactivity timer (e.g., if the second BWP is the default BWP)).

Regarding claims 18, 30, XU teaches a method for wireless communication at a base station, comprising: receiving a user equipment (UE) capability message from a UE, the UE capability message including an indication of a UE type, the UE type associated with at least one of a reduced bandwidth, or a reduced number of antennas, or a combination thereof, for the UE (par. 123, 237, partially or fully support bandwidth based on frequency capability of Tx UE; par. 169, antennas; par. 240,  245, The Tx wireless device (e.g., Tx UE) may transmit one or more UE capability messages to the base station. The one or more UE capability messages may comprise a radio frequency capability of the Tx wireless device (e.g., Tx UE)); selecting, based at least in part on the UE type (par. 125, a base station may configure a UE with one or more control resource sets (CORESETs) for at least one search space…a base station may configure a UE with a common search space, on a PCell or on a primary secondary cell (PSCell), in an active downlink BWP; par. 240, 241, the base station may determine, based on the one or more UE capability messages transmitted by the Tx wireless device (e.g., Tx UE), the association between the one or more BWPs for the Uu link and the one or more BWPs for the sidelink;), a control resource set for a control channel for the UE to monitor (par. 201, 202, A CORESET may comprise a time-frequency resource in which the UE tries to decode a DCI using one or more search spaces; par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 99, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); transmitting a grant identifying downlink resources for communicating with the UE according to the control resource set (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); and communicating with the UE using the identified downlink resources (par. 119, A subframe in NR may be used as a numerology-independent time reference, while a slot may be used as the unit upon which uplink and downlink transmissions are scheduled).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20210028912 supported by provisional 62877029 filed on 07/22/2019) in view of SEO et al. (US 20210314114).

Regarding claims 5, 23, XU et al. (US 20210028912 supported by provisional 62877029 filed on 07/22/2019) teaches the method of claim 3, wherein the number of selected symbols in the slot is a number of a number of resource element groups (REGs) for the CCEs (fig. 14B, par. 200, 202, The number of the contiguous CCEs (referred to as aggregation level) may be 1, 2, 4, 8, 16, and/or any other suitable number. A CCE may comprise a number (e.g., 6) of resource-element groups (REGs). A REG may comprise a resource block in an OFDM symbol. The mapping of the coded and modulated DCI on the resource elements may be based on mapping of CCEs and REGs (e.g., CCE-to-REG mapping); NumREG=6*AL(1,2,4,8,16)=6,12,24,48,96; the number of selected symbols of 1, 2, 3, 6).
However, XU does not teach integer division. 
But, SEO et al. (US 20210314114) in a similar or same field of endeavor teaches wherein the number of selected symbols in the slot is an integer division of a number of resource element groups (REGs) for the CCEs (par. 59, 93, denotes the greatest integer of symbols does not exceed L).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of XU to determine the number of selected symbols.
The motivation would have been to improve channel estimation performance of the UE.

Regarding claims 6, 24, XU does not explicitly teach the method of claim 5, further comprising: selecting a REG bundling size based at least in part on a number of symbols for the control resource set.
But, SEO et al. (US 20210314114) in a similar or same field of endeavor teaches selecting a REG bundling size based at least in part on a number of symbols for the control resource set (par. 59, 69, 71, 73, determining bundle size).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of XU to determine the bundle size.
The motivation would have been to improve channel estimation performance of the UE.

Claim(s) 9, 12, 14, 16, 17, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20210028912 supported by provisional 62877029 filed on 07/22/2019) in view of TAKEDA et al. (US 20220070909).

Regarding claims 9, 27, XU teaches the method of claim 1, further comprising: 
receiving, based at least in part on the control resource set, a first grant during a first slot (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); and
receiving, based at least in part on the control resource set, a second grant during a second slot that is different from the first slot (par. 204, 201, 123, bandwidth part subset; DCI with grant in another coreset associated with another bandwidth part).
However, XU does not teach receiving a first portion of the grant during a first slot; receiving a second portion of the grant during a second slot;
But, TAKEDA et al. (US 20220070909) in similar or same field of endeavor teaches receiving a first portion of the grant during a first slot (fig. 1, par. 5, 54, 74, 84, 90, 92, receiving DCI in different CORESETs); receiving a second portion of the grant during a second slot (fig. 1, par. 5, 54, 74, 84, 90, 92, receiving DCI (grant) in different CORESETs);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of XU to split the DCI and transmit in different coreset.
The motivation would have been to provide a user terminal and a radio communication method that can use a downlink control channel that is suitable to a service (e.g., URLLC) for which at least one of ultra reliability and low latency is requested.

Regarding claim 12, XU does not teach the method of claim 11, wherein the repetition of the grant during the second slot is based at least in part on a resource block offset configured according to the control resource set.
But, TAKEDA et al. (US 20220070909) in similar or same field of endeavor teaches wherein the repetition of the grant during the second slot is based at least in part on a resource block offset configured according to the control resource set (par. 27, 29-37, The UE monitors (blind-decodes) PDCCH candidate sets in one or more CORESETs …A PDCCH monitoring periodicity of a given slot and a PDCCH monitoring offset of the given slot (e.g., higher layer parameter “monitoringSlotPeriodicityAndOffset”)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of XU to provide offset for monitoring the DCI (grant).
The motivation would have been to provide a user terminal and a radio communication method that can use a downlink control channel that is suitable to a service (e.g., URLLC) for which at least one of ultra reliability and low latency is requested.

Regarding claim 14, XU does not teach the method of claim 13, wherein the repetition of the grant using the second bandwidth part is based at least in part on a bandwidth part offset configured according to the control resource set.
But, TAKEDA et al. (US 20220070909) in similar or same field of endeavor teaches wherein the repetition of the grant using the second bandwidth part is based at least in part on a bandwidth part offset configured according to the control resource set(par. 27, 29-37, The UE monitors (blind-decodes) PDCCH candidate sets in one or more CORESETs …A PDCCH monitoring periodicity of a given slot and a PDCCH monitoring offset of the given slot (e.g., higher layer parameter “monitoringSlotPeriodicityAndOffset”)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of XU to provide offset for monitoring the DCI (grant).
The motivation would have been to provide a user terminal and a radio communication method that can use a downlink control channel that is suitable to a service (e.g., URLLC) for which at least one of ultra reliability and low latency is requested.

Regarding claim 16, XU teaches the method of claim 1, further comprising: 
receiving, based at least in part on a first control resource set, a first grant (par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands); 
receiving, based at least in part on a second control resource set that is different from the first control resource set, a second grant (par. 204, 201, 123, bandwidth part subset; DCI with grant in another coreset associated with another bandwidth part); 
However, XU does not teach receiving a first portion of the grant; receiving a second portion of the grant; and 
combining the first portion of the grant and the second portion of the grant to receive the grant.
But, TAKEDA et al. (US 20220070909) in similar or same field of endeavor teaches receiving a first portion of the grant (fig. 1, par. 5, 54, 74, 84, 90, 92, receiving DCI in different CORESETs); receiving a second portion of the grant (fig. 1, par. 5, 54, 74, 84, 90, 92, receiving DCI in different CORESETs); and combining the first portion of the grant and the second portion of the grant to receive the grant (fig. 1, par. 5, 54, 74, 84, 90, 92, receiving DCI in different CORESETs implicitly indicating combining).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of XU to split the DCI and transmit in different coreset.
The motivation would have been to provide a user terminal and a radio communication method that can use a downlink control channel that is suitable to a service (e.g., URLLC) for which at least one of ultra reliability and low latency is requested.


Regarding claim 17, XU teaches the method of claim 16, wherein the first control resource set is associated with a first slot and the second control resource set is associated with a second slot that is different from the first slot (fig. 14A, par. 204 The UE may monitor a set of PDCCH candidates in one or more CORESETs for detecting one or more DCIs… The UE may process information contained in the DCI (e.g., a scheduling assignment, an uplink grant, power control, a slot format indication, a downlink preemption, and/or the like); par. 201, in the example of FIG. 14A, a first CORESET 1401 and a second CORESET 1402 occur at the first symbol in a slot; par. 99, 196, a physical downlink control channel (PDCCH) for carrying downlink control information (DCI), which may include downlink scheduling commands, uplink scheduling grants, and uplink power control commands).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/01/2022